DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on February 17, 2021 to the non-final Office action of November 17, 2020 is acknowledged.  The Office action on the currently pending claims 2-4 and 7 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel P. Williams (Reg. No. 58,704) on March 10, 2021.
See next page→

Claim 2 Lns.23-25: “arranged in opposed directions of the first-lead-wire concave [portion-- and the second-lead-wire concave [portion-- of the first-insulation-case member and the first-lead-wire concave [portion-- and the second-lead-wire concave [portion-- of the second-insulation-case member”
Claim 7 Lns.22-25: “arranged in opposed directions of the first-lead-wire concave [portion-- and the second-lead-wire concave [portion-- of the first-insulation-case member and the first-lead-wire concave [portion-- and the second-lead-wire concave [portion-- of the second-insulation-case member”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent apparatus claims 2 and 7, and at least in part, because claims 2 and 7 recite the limitations: “the second lock mechanism includes an internal-lock click of the first-insulation-case member and an internal-lock opening of the second-insulation-case member”
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 2 and 7, are believed to render said claims 2 and 7, and all claims depending therefrom (claims 3-4) allowable over the prior art references of record, taken either alone or in combination.
As described in the non-final Office action of November 17, 2020, the combination of references could conceivably be combined to teach a thermal switch device that has a first lock 
In the amendments filed on February 17, 2021, Applicant amended claims 2 and 3 in order to address the claim objections made in the non-final Office action of November 17, 2020.  The amendments have been fully considered and accepted. The claim objections made to claims 2 and 3 are hereby withdrawn. The Office further notes that the claim objections made to claims 1 and 8 are also withdrawn due to the claims being cancelled.
Furthermore, neither the Japanese Patent Office nor the Chinese Patent Office have cited any references that teach the aforementioned allowable limitations of claims 2 and 7 of the instant application. As noted in Applicants Remarks of February 17, 2021, in the Decision to Grant that was filed in China, the action also states that the aforementioned limitations of claims 2 and 7 are also allowable over the prior art references of record.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/STEPHEN S SUL/Primary Examiner, Art Unit 2835